Spencer, J.
I concur in granting the rule in the first" cause, but not in the others.
The constitution of the United States has secured to aliens, in certain cases, the right of insisting that a cause instituted in a state court, shall be tried in a court of the United States ; and if Clark has brought himself within the provisions of the constitution, and the statute under it, this court would grant him the object of his application, without travelling out of the case, to look at the subject matter of the suits, and without regard to any decisions which may have been had upon that subject, in the courts of this state.
Mr. Clark, being landlord of the premises in the two other causes, appears in time to make his application. But a serious difficulty presents itself; for though we are bound to admit the landlord to defend, on the refusal or neglect of the tenant to appear, the judgment against the casual ejector is to stand, and a stay of execution is to be entered, until the right is tried.* It will be found that by the English practice, under their statute, of which ours is a copy, in relation to the admission of landlords to defend, that where the landlord defends alone, instead of the tenant, judgment must be entered against the casual ejector j that the plaintiff, after having tried his cause against the landlord, and succeeded, may have the benefit of his verdict, and obtain possession under the judgment against the casual ejector, which, under such verdict, he could not.† It is a settled rule, that in ejectment, the plaintiff must prove the defendant in possession of the premises, when the action was brought; *497and if the rule be, as laid down in Runnington, that, upon a verdict against the landlord, the tenant cannot be dispossessed, how could the present lessors, should they prevail in the court of the United States, obtain the fruits of their verdict ?
But even this difficulty must yield to the mandates of the constitution, if these cases come within it, and the act passed to carry into effect its provisions. There is nothing in the constitution or statute, taking away the jurisdiction of a state court; they have, undoubtedly, concurrent jurisdiction ; and although in cases where foreign subjects are parties, the courts of the United States have concurrent and appellate jurisdiction, the constitution* leaves it to congress, in cases where the courts of the United States have appellate jurisdiction, to regulate the manner, and to adopt such exceptions as they see fit. The 12th section of the act, to establish the judicial courts of the United States, provides, “ that if a suit be commenced in any state, against any alien,'’ then, &c. it may be removed, under certain exceptions and regulations, to the next circuit court, to be held in the district where the suit is pending. In this case, no suit has been commenced against Mr. Clark; it was technically against John Stiles, but substantially against the tenant in possession, and therefore, though the landlord may be permitted to defend here, he is not within the provision of the act, as no suit has been commenced against him. I am, for these reasons, for denying the application to remove the two last suits, but am for admitting him to defend, and ordering a stay of execution.
Rule granted, ut supra:

 Rev. Laws, v. l. p. 146.11 sess. c; 36. s. 30.


 Run. 403. Barnes, 179.


 Art 3. s. 2.